DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 04/14/2021 in response to the Non-Final Rejection mailed on 01/14/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-5, 7-8, and 10-14 are pending.
4.	Claim 14 stands withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 04/14/2021 in response to the Non-Final Rejection mailed on 01/14/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDSs filed on 03/11/2021 and 06/21/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The rejections of claims 1-5, 7-8, and 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendment to the claims.
Claim Rejections - 35 USC § 112(d), or Fourth Paragraph
8.	The rejection of claims 4, 5, and 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of applicant’s amendment to the claims.
Claim Rejections - 35 USC § 102
9.	The rejection of claims 1-5, 7-8, and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) is withdrawn in view of applicant’s amendment to the claims to recite “a variant of a parent lipase which has lipase activity, has at least 98% sequence identity with SEQ ID NO:  2”.
Claim Rejections - 35 USC § 103
10.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) in view of Andersen et al. (US Patent Application Publication 2016/0075976 A1; cited on PTO-892 mailed on 01/21/2020) is withdrawn in view of applicant’s amendment to the claims to recite “a variant of a parent lipase which has lipase activity, has at least 98% sequence identity with SEQ ID NO:  2”.
11.	The rejection of claims 1-5, 7-8, and 11-13 under 35 U.S.C. 103 as being unpatentable over Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) in view of Svendsen et al. (US Patent Application Publication 2010/0034797; cited on PTO-892 mailed on 01/14/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims to 
12.	With respect to claim 1, Malten et al. teach a water-soluble unit dose article comprising a water soluble film a liquid laundry detergent composition, wherein the liquid laundry detergent composition comprises:  a variant lipase having lipase activity having 97% sequence identity to SEQ ID NO:  2, and comprises one or more substitutions corresponding to positions 40 and 60 and one or more substitutions corresponding to positions 231 and 233 wherein the substitution is an arginine and a detergent adjunct [see Abstract; p. 1, bottom; p. 2, top; p. 13, top; p. 21, bottom; p. 33, top; p. 58; p. 90; p. 95, last paragraph; alignment attached as APPENDIX A].
	With respect to claim 2, Malten et al. teach the water soluble unit dose article comprising a substitution at position 40 [see p. 13, top].
	With respect to claim 3, Malten et al. teach the water soluble unit dose article comprising an isoleucine at position 40 [see p. 13, top].
	With respect to claim 4, Malten et al. teach the lipase variant comprises one or more substitutions at positions corresponding to a serine at position 23, asparagine at position 27, an isoleucine at position 40, an isoleucine or leucine at position 51, an arginine at position 56, an asparagine at position 57, an isoleucine at position 98, an aspartic acid at position 101, and a serine at position 163 [see p. 10-23].
	With respect to claim 5, Malten et al. teach the lipase variant comprising a T231R + N233R and one or more substitutions corresponding to a serine at position 23, asparagine at position 27, an isoleucine at position 40, an isoleucine or leucine at position 51, an arginine at 
	With respect to claim 7, Malten et al. teach the lipase variant comprising  a T231R + N233R and sets of one or more substitutions corresponding to a serine at position 23, asparagine at position 27, an isoleucine at position 40, an isoleucine or leucine at position 51, an arginine at position 56, an asparagine at position 57, an isoleucine at position 98, an aspartic acid at position 101, and a serine at position 163 [see p. 10-30].
	With respect to claim 8, Malten et al. teach the variant lipase comprising a threonine at position 256 [see alignment attached as APPENDIX A].  Although Malten et al. does not refer to this position as a substitution of proline for the threonine, the sequence disclosed by Malten et al. already contains a threonine in this position and therefore meets the structural requirements recited in the claims.
	With respect to claim 11, Malten et al. teach the water-soluble unit dose article wherein the detergent composition comprises a polymer such as carboxymethyl cellulose [see p. 72].
	With respect to claim 12, Malten et al. teach the water-soluble unit dose article wherein the non-soap anionic surfactant comprises linear alkylbenzene sulphonate [see p. 94, bottom].
	With respect to claim 13, Malten et al. teach the water-soluble unit dose article wherein the liquid laundry detergent composition comprises a cationic polysaccharide cationically modified hydroxyethyl cellulose and cationically modified hydroxypropyl cellulose [see p. 76, lines 24-29; p. 95] and alkoxylated polyethyleneimine [see p. 94, lies 26-37].
	Although Malten et al. teach a substitution at position 40 in claim 1, Malten et al. does not teach the specific substitution of claim 1 of V60E and wherein the variant lipase has at least Humicola lanuginosa having 100% sequence identity to SEQ ID NO:  2 [see alignment attached as APPENDIX B] with improved stability at low pH and stable against protease degradation comprising a substitutions corresponding to V60E [see Abstract; paragraph 0002].  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Malten et al. and Svendsen et al. because Svendsen et al. acknowledges substitutions in an identical lipase that demonstrates improved stability at low pH and stability against protease degradation.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
13.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) in view of Svendsen et al. (US Patent Application Publication 2010/0034797; cited on PTO-892 mailed on 01/14/2021) as applied to claims 1-5, 7-8, and 11-13 above, and further in view of Andersen et al. (US Patent Application Publication 2016/0075976 A1; cited on PTO-892 mailed on 01/21/2020) is maintained for the reasons of record and the reasons set forth below.  
The relevant teachings of Malten et al. and Svendsen et al. as applied to claims 1-5, 7-8, and 11-13 are set forth in the rejection above.  
	Regarding claim 10, Malten et al. teach a water soluble unit dose article wherein one or more lipase enzyme is encapsulated [see p. 95, bottom].

	Andersen et al. teach liquid detergent compositions comprising enzymes such as lipases encapsulated by crosslinking of polybranched polyamines having a molecular weight of more than 1 kDa [see Abstract; paragraphs 0051-0059] that improve the storage stability of enzymes in detergents while at the same time being capable of delivering the enzymes timely in a detergent application.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Malten et al., Svendsen et al., and Andersen et al. to encapsulate the water-soluble unit dose article comprising a lipase of Malten et al. and cross-linked polybranched polyamines because Malten et al. and Svendsen et al. teach variant lipases useful as laundry detergent articles.  Andersen et al. teach microcapsules based on polybranched polyamines improve the storage stability of enzymes in detergents.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Malten et al., Svendsen et al. and Andersen et al. because Andersen et al. acknowledges microcapsules based on polybranched polyamines improve the storage stability of enzymes in detergents while at the same time being capable of delivering the enzymes timely in a detergent application.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
14.	Beginning on p. 5 of applicant’s remarks, applicants in summary contend that the cited references fail to teach, disclose, or render obvious the water-soluble unit dose articles comprising the components recited in the present claims.
	These arguments are found to be not persuasive in view of the modified rejection set forth above.
After Final Consideration Program 2.0
15.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
16.	Status of the claims:
	Claims 1-5, 7-8, and 10-14 are pending.
	Claim 14 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-5, 7-8, and 10-13 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Malten et al. with SEQ ID NO:  2 generated by BLAST
Score
Expect
Method
Identities
Positives
Gaps
Frame
537 bits(1383)
0.0()
Compositional matrix adjust.
260/269(97%)
261/269(97%)
0/269(0%)


Features:
Query  1    EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV  60
            EVSQDLFNQFNLFAQYSAAAYCGKNN APAGTNITCT NACPEVEKADATFLYSFEDSGV
Sbjct  1    EVSQDLFNQFNLFAQYSAAAYCGKNNRAPAGTNITCTANACPEVEKADATFLYSFEDSGV  60

Query  61   GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV  120
            GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNF+LKEINDICSGCRGH GFTSSWRSV
Sbjct  61   GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFELKEINDICSGCRGHAGFTSSWRSV  120

Query  121  ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA  180
            ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGN YDIDVFSYGAPRVGNRA
Sbjct  121  ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNKYDIDVFSYGAPRVGNRA  180

Query  181  FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG  240
            FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPV R DIVKIEG
Sbjct  181  FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVRRRDIVKIEG  240

Query  241  IDATGGNNQPNIPDIPAHLWYFGLIGTCL  269
            IDATGGNNQPNIP I AHLWYFGLIGTCL
Sbjct  241  IDATGGNNQPNIPSITAHLWYFGLIGTCL  269




















APPENDIX B

Svendsen et al. with SEQ ID NO:  2

Query Match             100.0%;  Score 1444;  DB 1;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTGNACPEVEKADATFLYSFEDSGV 60

Qy         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLKEINDICSGCRGHDGFTSSWRSV 120

Qy        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGADLRGNGYDIDVFSYGAPRVGNRA 180

Qy        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSPEYWIKSGTLVPVTRNDIVKIEG 240

Qy        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269
              |||||||||||||||||||||||||||||
Db        241 IDATGGNNQPNIPDIPAHLWYFGLIGTCL 269